  4:17-cr-03033-RGK-CRZ Doc # 73 Filed: 07/29/20 Page 1 of 4 - Page ID # 584




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

  UNITED STATES OF AMERICA,

                        Plaintiff,                               4:17CR3033

          vs.
                                                     MEMORANDUM AND ORDER
  MICHAEL SCOTT SHIRLEY,

                        Defendant.


       Shirley seeks compassionate release. I will deny the motions without prejudice.
The probation officer has submitted an excellent investigation report and a supplement.
(Filing no. 57; Filing no. 61.)1

       Shirley has been in trouble since he was 17. He is now 58. He has two federal
drug convictions, including this one. Regarding the first federal case, he violated his
conditions of supervised release after he received a Rule 35(b) sentence reduction and
was sent back to prison. Even so, he received a short reprieve. He was given permission
to self-surrender to allow him to remain in a residential-treatment placement. Yet, he
failed to comply with the program requirements and was arrested.

      In addition, “[h]is criminal history began in juvenile court with multiple felony
burglary adjudications. He also has several felony convictions as an adult for the
offenses of burglary, theft, possession of methamphetamine, and the distribution of
cocaine.” (Filing no. 57 at CM/ECF p. 1.)

      In the instant case, I sentenced Shirley to 135 months in prison and five years of
supervised release on October 12, 2017. His criminal history was III, although, as noted
above, there is a long list of crimes that could not be counted for criminal-history
purposes. According to the probation officer, “His track record on supervision is not

      1
          I have also carefully reviewed the excellent submissions of counsel. (Filing nos.
68-72.)
  4:17-cr-03033-RGK-CRZ Doc # 73 Filed: 07/29/20 Page 2 of 4 - Page ID # 585




very good and includes revocation of his prior federal supervised release and state
parole; and unsatisfactory termination of state probation sentences.” (Filing no. 57 at
CM/ECF p. 1.)

       He presently resides at the Federal Medical Center at Rochester. As of July 28,
2020, there were no COVID-positive inmates or staff. He is well cared for despite his
significant health issues that I will discuss momentarily. He is set to be released on
November 25, 2026.

      According to the probation officer, and among other ailments,2


             Mr. Shirley was diagnosed with chronic obstructive
             pulmonary disease (COPD), a progressive illness of the
             respiratory system, in 2005. The medical records obtained
             from the BOP reflect Mr. Shirley continues with treatment
             for this respiratory illness. He is currently taking
             Umeclidinium-Vilanterol and Albuterol Sulfate for his
             COPD.

             According to BOP medical records, Mr. Shirley has also
             been diagnosed with anemia, GERD, osteoporosis, and
             vitamin D deficiency. He is taking Calcium Carbonate for
             his osteoporosis and Cyanocobalamin for anemia. He also
             previously received treatment for Hepatitis C.

(Filing no. 57 at CM/ECF p. 2.)

       In my view, Shirley is unusually susceptible to COVID-19 due to his age and
his many ailments. I do not take those things lightly.

        According to BOP records, Shirley has completed several adult continuing-
education courses. And, to his credit, he does not have a disciplinary record in the BOP
during this incarceration.

      2
        See the 273 pages of Shirley’s medical records at Filing no. 55. Those medical
records also detail such things as bilateral hip pain and Necrosis Avascular Bone (death
of bone tissue).
                                              2
  4:17-cr-03033-RGK-CRZ Doc # 73 Filed: 07/29/20 Page 3 of 4 - Page ID # 586




        As shown by the probation officer’s thorough investigation, Shirley’s release
plan is at best marginal. The first two places where he proposed to reside were not
viable. So far as I can tell, that is not disputed. His third proposed placement with his
brother is not optimal either. The brother, Robert, would take Shirley in out of the
goodness of his heart. By all accounts, the brother is an upstanding citizen.

        Yet, Robert, the brother, frankly told the probation officer that the relationship
between the two is “not very close because of the age difference (Robert is 10 years
older tha[n] Michael3), distance from where each lived from another (approximately 2.5
hours), and Michael’s prior incarceration and drug using lifestyle.” (Filing no. 61 at
CM/ECF p. 1.) “Robert explained it simply; he did not approve of Michael’s lifestyle
and did not associate with him.” (Id.)

        Shirley could live with his brother without having to pay even though Robert
subsists on social security payments. The brother would be willing to help Shirley get
to medical appointments despite the relatively long driving distances.

       The small home where the brother would allow Shirley to reside with him is
adequate. It is remote and rural, being approximately 35 miles from hospitals in either
North Platte, Nebraska, or McCook, Nebraska. Given the rural nature of the proposed
placement, it would be difficult, but not impossible, for the probation office to
adequately supervise Shirley, such as by doing home visits and seeing to drug testing.


         More than 30 days have elapsed since Shirley requested compassionate release
and the Warden, through a staff member, advised Shirley that: “Due to the massive
influx of requests received over the past month response time is delayed. You can take
your request to your court if you would like [as] you have not received a timely
response.” (Filing no. 51 at CM/ECF p. 3.) Like Judge Rossiter from the District of
Nebraska, I follow Nebraska Chief Judge John Gerrard’s opinion in United States v.
Jenkins, No. 4:15-CR-3079, 2020 WL 2814437, at *1-2 (D. Neb. May 26, 2020)
(rejecting the government’s argument that an inmate must administratively appeal a
denial of relief from the warden before seeking judicial review). United States v.
Starkey, No. 8:17CR242, 2020 WL 3868842, at *1 (D. Neb. July 9, 2020). In short,

      3
          Robert is approximately 68 years of age.
                                            3
  4:17-cr-03033-RGK-CRZ Doc # 73 Filed: 07/29/20 Page 4 of 4 - Page ID # 587




Shirley has exhausted that which is required by the statute.

        Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based upon
“extraordinary and compelling reasons.” After considering the factors enumerated in
18 U.S.C. § 3553(a), I may grant the motion if extraordinary and compelling reasons
warrant the reduction, and such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission. Id. And pursuant to U.S.S.G. §
1B1.13(2), the court must also find that the defendant is not a danger to the safety of
any other person or to the community.

         I find and conclude that Shirley has failed to justify a compassionate release.
“Extraordinary and compelling” reasons are not present, and to the extent they are, they
do not warrant a reduction of his prison sentence when balanced against the nature of
the offense, Shirley’s miserable criminal history, and the relative safety of Shirley at his
present place of confinement. To reduce his sentence now would in my view undermine
the seriousness of the offense regarding Shirley’s specific conduct and more generally
undermine the notion of general deterrence. Moreover, I have no confidence that
Shirley would abstain from using and selling illicit drugs. Thus, and despite his good
adjustment in prison, Shirley presently poses a real risk to offend once again by dealing
dope should I order compassionate release.

         IT IS ORDERED that the motions for compassionate release (Filing no. 49;
Filing no. 51; Filing no. 70) are denied without prejudice. The various motions to restrict
are granted.


        July 29, 2020.                            BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge




                                             4
